NOTICE OF ALLOWABILITY
Status of Claims
Claims 9 and 21 have been canceled.
Claims 1-8, 10-20, and 22-24 are currently pending and allowable as set forth below.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

One piece of pertinent prior art is Thomas (US 2014/0025519) disclosing receiving a request to purchase an electronic stored value card from a user device with intelligent code obtained from scan, transforming the intelligent code into scannable barcode, providing barcode to user device, receiving purchase verification for electronic stored value card, and providing the electronic stored value card in activated state to user or third party recipient. See Figs. 19, 22, 24, 33-34, and paragraphs [0128], [0132]-[0137], [0147], [0164]-[0165], [0167]. Another piece of pertinent prior art is Christie et al. (US 2007/0272743) disclosing method for vending stored value cards including establishing an electronic stored-value card shopping cart upon receipt of the intelligent code where the electronic stored-value card is placed in the electronic stored-value card shopping cart. See paragraphs [0066]-[0068]. Another piece of pertinent prior art is Canter (US 2013/0035787) disclosing generating quick response codes including the known technique of an intelligent code being obtained from a stored value card kiosk. See paragraph [0029]. Another piece of pertinent prior art is NPL: “Target enlivens its holiday gift cards by adding lights, sound and motion” (Pedicini, Sandra, "Target enlivens its holiday gift cards by adding lights, sound and motion," Orlando Sentinel, November 2012.) disclosing digital gift cards where QR code can be scanned to electronically send gift card to recipient and gift card can be redeemed using barcode and mobile phone at the register. See pg. 1. However, none of these pieces of prior art nor any others expressly provide for either individually or in combination, the incorporated allowable subject matter of the claims in the current application and therefore is deemed allowable.

With respect to Subject Matter Eligibility, the Examiner hereby asserts that the claims recite additional elements which individually and in combination integrate any judicial exception into a practical application and result in “significantly more” than any abstract idea which may be recited within the claims. The Examiner hereby asserts that the claims at issue apply the abstract idea with additional elements (processor computer device, user device, digital shopping site, point-of-sale scannable barcode), do not merely “apply” any judicial exception to a computer, and add meaningful limits that amount to more than generally linking the use of the abstract idea to a particular technological environment. Moreover, the claims are necessarily rooted in computer technology to address problem specifically arising in the realm of a system’s ability to create a point of sale scannable barcode which may be used for purchase and activation of an electronic stored-value card upon receipt of a purchase request (or intelligent code information) rather than having to use storage/memory for storing said barcode prior to it being needed which thereby reduces the memory/storage requirements of a system.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625